Citation Nr: 0625933	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-03 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for injuries 
sustained as a result of a motorcycle accident on September 
28, 1987, to include cerebral concussion, bifrontal lobe 
maceration, organic brain syndrome, and thoracic sprain.


REPRESENTATION

Appellant represented by:	Patrick Malone, agent.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from June 1982 to October 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California.  The RO denied service connection 
for injuries sustained on September 28, 1987, including 
cerebral concussion, bifrontal lobe maceration, organic brain 
syndrome and thoracic sprain, after a determination that the 
injuries were a result of the veteran's own willful 
misconduct.


FINDINGS OF FACT

1.  The RO denied service connection for injuries sustained 
on September 28, 1987, including cerebral concussion, 
bifrontal lobe maceration, organic brain syndrome and 
thoracic sprain in a rating decision of November 1994.  The 
veteran was notified of the decision and he did not appeal.  

2.  The evidence submitted since the RO's November 1994 
decision, is neither relevant nor probative.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision, which denied service 
connection for injuries sustained on September 28, 1987, 
including cerebral concussion, bifrontal lobe maceration, 
organic brain syndrome and thoracic sprain, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

2.  The evidence received since the November 1994 rating 
decision, which denied service connection for injuries 
sustained on September 28, 1987, including cerebral 
concussion, bifrontal lobe maceration, organic brain syndrome 
and thoracic sprain, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires that the VA notify the appellant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Furthermore, the Court held that the VCAA 
requires, when notifying the appellant of what is 
"material" evidence in the context of a claim to reopen, 
that the notice letter describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
injuries sustained as a result of a motorcycle accident on 
September 28, 1987, to include cerebral concussion, bifrontal 
lobe maceration, organic brain syndrome, and thoracic sprain.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim, to include what is new and 
material evidence in the context of his claim.  In a VCAA 
letter of August 2004 the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was considered new and material, what evidence the VA would 
attempt to obtain on his behalf, and what evidence was to be 
provided by him.  In addition, the appellant was informed of 
the specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The Board notes that the VCAA notice did not predate the 
initial rating decision.  However, in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d. 
1329 (2006), the Court noted that an error in the timing of 
the notice is not per se prejudicial and that to prove 
prejudice, the appellant had to claim prejudice with 
specificity.  In the present case, the Board finds that there 
was no prejudice to the appellant and any error in timing was 
harmless error.  Subsequent to the VCAA letter, a Decision 
Review Officer (DRO) decision was entered in January 2005.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  Regardless, any error in timing was 
cured by the January 2005 DRO decision.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in August 2004 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records, outpatient 
medical records and service personnel records have been 
obtained.  The veteran was afforded a VA examination.  
Furthermore, a Video Conference hearing was scheduled which 
the veteran cancelled.  Therefore, the Board finds that the 
VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required, nor has the 
delayed notice of the VCAA resulted in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

New and Material

Applicable regulation requires that new and material evidence 
is evidence which has not been previously submitted to agency 
decision makers which relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In January 1990 service connection for injuries sustained 
during a motorcycle accident on September 28, 1987, including 
cerebral concussion, bifrontal lobe maceration, organic brain 
syndrome and thoracic sprain, was denied.  The RO based his 
decision on the December 1989 Line of Duty Determination, 
that the veteran's injuries were not caused in the line of 
duty and were the result of wanton and reckless disregard for 
the probable consequences of his actions.  The appellant did 
not appeal the RO's decision, and it became final.  

At the time of the denial, the record contained the veteran's 
service medical records, a VA examination of November 1988, 
VA outpatient medial records, and a Line of Duty 
Determination of December 1989.  

In September 1994, the veteran requested to reopen his claim 
for service connection for injuries incurred during the 
motorcycle accident of September 1987.  In November 1994 the 
RO denied the appellant's request to reopen the claim for 
service connection on the basis that although new evidence 
had been submitted it was not material.  Added to the record 
at that time was a Brief of Evaluee on Line of Duty Issues 
form the veteran's attorney while on active duty, Major 
M.D.W., USAF.

In February 2004 the veteran requested to reopen his claim 
for service connection for injuries incurred during the 
motorcycle accident of September 1987.  Added to the record 
were lay statements from the veteran's mother and friend 
stating that the veteran was not responsible for his injuries 
as he was not the driver of the motorcycle but rather a 
passenger, lay statements from the veteran's mother stating 
that the treating physician at the time of the accident told 
her that the veteran was the passenger and not the driver, a 
copy of the Medical Evaluation Board of January 1988, and a 
letter form one of the veteran's physicians, Dr. R.B., 
describing his findings after an October 1987 evaluation for 
complaints of poor cognitive function.  In April 2004, the RO 
denied the veteran's request.  

At the time of the November 1994 denial, of record were 
service medical records, evidence of a post-service 
disability, a Brief of Evaluee on Line of Duty Issues form 
the veteran's attorney while on active duty, Major M.D.W., 
USAF, and a line of duty determination that the veteran's 
disability was not incurred in the line of duty but was a 
result of the veteran's reckless disregard for the possible 
consequences of his actions.  

Added to the record since the November 1994 rating decision 
are additional outpatient treatment records showing treatment 
for behavioral problems, lay statements from the veteran's 
mother and friend stating that the veteran is not responsible 
for his injuries as he was not the driver of the motorcycle 
but rather a passenger, lay statements from the veteran's 
mother stating that the treating physician at the time of the 
accident told her that the veteran was the passenger and not 
the driver, a copy of the Medical Evaluation Board of January 
1988, and a letter form one of the veteran's physicians, Dr. 
R.B., describing his findings after an October 1987 
evaluation for complaints of poor cognitive function.  

The November 1994 rating decision is final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was last 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, this means that the Board must 
look at all the evidence submitted since the November 1994 
decision

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of injuries and disability incurred while the 
veteran was on duty and a determination that the injuries 
were not incurred in the line of duty.  The investigation 
conducted for the Line of Duty determination of December 1989 
revealed that the veteran was injured in a motorcycle 
accident while on base after reaching speeds of 108 m.p.h., 
hitting some gravel on the pavement and skidding.  The 
investigation found that the veteran was unqualified to 
operate a motorcycle in California, that he was not wearing a 
helmet and that his blood alcohol level was .111%.  
Therefore, it was found that the accident was due to the 
veteran's misconduct.  Since that determination, the veteran 
has presented lay statements relating that the veteran was 
not the driver of the motorcycle and therefore should not be 
held responsible for the accident, outpatient treatment 
records documenting the veteran's current condition and 
treatment, and additional lay statements which argue that the 
veteran was a knowledgeable motorcycle driver.  The 
additional evidence is not new and material.  With regards to 
the lay statements that the veteran was not the driver of the 
motorcycle and instead was the passenger, the Board notes 
that none of the statements came form eyewitnesses to the 
accident.  Therefore, their probative value is none.  With 
regards to the brief from the veteran's attorney while on 
active duty, the Board notes that the brief was originally 
submitted during the line of duty determination of December 
1989 and therefore was already considered when making the 
prior RO decision.  Finally, the additional outpatient 
treatment records only show that the veteran continues to 
have problems related to the injuries sustained during the 
September 1987 accident.  None of the evidence submitted 
since the November 1994 rating decision shows that the 
motorcycle accident was not due to the veteran's own 
misconduct.  

Accordingly, the additional evidence is not new and material.  
Instead, the evidence is cumulative.  The Court has 
established that evidence that corroborates a previously 
established fact is cumulative.  See Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).  Accordingly, the claim is not 
reopened.




ORDER

The application to reopen the claim for service connection 
for injuries sustained as a result of a motorcycle accident 
on September 28, 1987, to include cerebral concussion, 
bifrontal lobe maceration, organic brain syndrome, and 
thoracic sprain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


